                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

THOMAS ROBERTS and
DIANE ROBERTS,

              Plaintiffs,

       v.

ALEXANDRIA TRANSPORTATION, INC.,
et al.,

            Defendants.
______________________________________                Case No. 3:14-cv-01063-JPG-MAB

ALEXANDRIA TRANSPORTATION, INC.,
et al.,
         Third-Party Plaintiffs,

       v.

SAFETY INTERNATIONAL, LLC,

              Third-Party Defendant.

                                         JUDGMENT
       This matter having come before the Court, the issues having been heard, and the jury
having rendered a verdict,
       IT IS HEREBY DECLARED that, according to the jury’s verdict, the apportionment of
responsibility in this case is as follows: 15% as to Alexandre Solomakha, Alexandria
Transportation, Inc., and Alex Express, LLC (collectively, the “Alex Parties”); 10% as to Safety
International, LLC; and 75% as to Edwards-Kamadulski.
       IT IS FURTHER ORDERED AND ADJUGDED that the Alex Parties are entitled to a
10% contribution from Safety International, LLC according to their contribution claim.
DATED: March 7, 2019
                                                   MARGARET M. ROBERTIE,
                                                   Clerk of Court

                                                   BY:     s/Tina Gray
                                                            Deputy Clerk
Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
